 

Exhibit 10.1

 

Avalon GloboCare Corp.



4400 Route 9 South, Suite 3100



Freehold, New Jersey 07728

 

January 3, 2019

 

David Jin



c/o Avalon GloboCare Corp.



4400 Route 9 South, Suite 3100



Freehold, New Jersey 07728

 

Re:       Executive Employment Agreement

 

Dr. Jin:

 

Reference is hereby made to that certain Executive Employment Agreement entered
between Avalon GloboCare Corp. (the “Company”) and yourself dated December 1,
2016 (the “Agreement”). In acknowledgment of your services to date and in order
to properly compensate you for your services going forward, we hereby agree to
the following:

 

1)The amendment and restatement of Section 3(a) of the Agreement:

 

Base Salary. A base salary of $360,000.00 (the “Base Salary”), such Base Salary
to commence on January 1, 2019 and shall be payable in periodic equal
installments in accordance with the normal payroll practices of the Company, but
in no event less often than monthly. The Executive’s Base Salary will be subject
to modification during the Executive’s employment in accordance with the
Company’s practices, policies, and procedures but will not be reduced without
Executive’s mutual agreement.

 

2)In accordance with Section 3(b) of the Agreement, the Company hereby agrees to
issue you stock options to acquire 150,000 shares of common stock at an exercise
price of $2.00 per share, which such grant is subject to the shareholders
representing a majority of the Company’ issued and outstanding voting stock
approving a Stock Incentive Plan covering such stock options.

 

Please execute below agreeing to the above amendment.



  Avalon GloboCare Corp.       By: /s/ Luisa Ingargiola   Name: Luisa Ingargiola
  Title: Chief Financial Officer

 

ACKNOWLEDGED AND AGREED:

 

/s/ David Jin



David Jin



 